 In theMatter ofLEBANON NEWS PUBLISHING COMPANYandLOCAL,UNION#107 OF INTERNATIONAL STEREOTYPERS AND ELECTROTYPERS,AFFILIATED WITH THE AMERICAN FEDERATION OF LABORCase No. C-1963.-Decided December 16, 1941Jurisdiction:newspaper publishing industry.Unfair Labor PracticesInterference, Restraint, and Coercion:anti-union statements : inducing employeestorevoke union membership ; employer-conducted poll among employeesregarding union affiliation.Collective Bargaining:union's majority established by signed authorizations-refusal to bargain : by engaging in conduct calculated to destroyunion'smajority representation ; and by conducting poll among employees to deter-mine union representation.Remedial'Orders:employer ordered to, bargain with union upon request.Unit Appropriate for Collective Bargaining:employees in stereotype depart-,ment, including foreman.Mr. Geoffrey J. Cuniff,for the Board.Becker and Elirgood,byMr. Clarence D. Becker,of Lebanon, Pa.,for the respondent.Mr. George W. Davis,of Harrisburg, Pa., for the Union.Mr. Harry Cooper,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended `charges duly filed by Local Union#107, of International Stereotypers and Electrotype -s, affiliated-with the American Federation of Labor, herein called the Union,the National Labor Relations Board, herein called the Board, bythe Regional Director for the Fourth Region (Philadelphia, Penn-sylvania), issued its complaint dated July 2, 1941, against LebanonNews Publishing Company, Lebanon, Pennsylvania, herein calledthe respondent, alleging that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1) and (5) and Section 2 (6) and (7)37 N L R. B., No. 106.649 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the complaint and notice of hearing thereonwere duly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint allegedin substance (1) that the respondent, on or about December 12, 1940,January 14 and 28 and February 11 and'26, 1941, and at other times,refused to bargain collectively with the Union as the exclusive rep-resentative of its stereotype-department employees who constituteda unit appropriate for the purpose of collective bargaining, althoughthe Union on or about December 10, 1940, became and at all timesthereafter has been the duly designated representative of a majorityof the employees in such unit; (2) that the respondent, on or aboutDecember 10, 1940, questioned employees in the stereotype depart-ment concerning their union membership, urged members to with-draw from the Union and to cancel their designations of the Unionas their representative for the purposes of collective bargaining;on or about February 6, 1941, prepared forms revoking the authoritypreviously given the Union by certain employees to bargain forthem and advised such employees that the respondent would bargainwith them individually if they signed the revocations ; and on orabout February 26, 1941, conducted an election by ballot in the plantamong certain employees to determine whether or not these em-ployees desired to have the Union represent them; and (3) that bythe foregoing acts the respondent interfered with, restrained, * andcoerced its employees in the exercise of rights guaranteed in Section7 of the Act.-On July 21 the respondent filed an answer to the complaint. Theanswer admitted the operations descriptive of its business as allegedin the complaint, but denied that the said operations were conductedin interstate commerce within the meaning of the Act, and deniedthat it had engaged in or was engaging in the alleged unfair laborpractices.Pursuant to notice, and an order of the Regional Director grantingthe respondent's request for postponement, a hearing was held onJuly 21, 1941, at Lebanon, Pennsylvania, before Mortimer Riemer,the Trial Examiner duly designated by the Acting Chief Trial Ex-aminer.The Board and the respondent were represented by counseland the Union by its representative; all participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.At the commencement of the hearing, the respondent moved thatthe complaint be dismissed on jurisdictional grounds.The TrialExaminer at first reserved ruling on this motion, but denied it at theconclusion of the hearing.At the close of the hearing the respondent LEBANON NEWS PUBLISHING COMPANY651moved that the complaint be dismissed for failure of proof. The TrialExaminer reserved ruling on this motion at the hearing, but subse-quently denied said motion in his Intermediate Report.At the endof the hearing, counsel for the Board moved that the pleadings beconformed to the proof as regards insubstantial matters such as namesand dates.This motion was granted without objection.During thecourse of the hearing the Trial Examiner made a number of rulingson other motions and on objections to the admission of evidence. TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial error was committed. The rulings are hereby affirmed.At the end of the hearing counsel for the respondent and counsel forthe Board engaged in oral argument before the Trial Examiner, andon August 12, 1941, ,the respondent filed a brief with the TrialExaminer.On August 28, 1941, the Trial Examiner filed his Intermediate Re-port, copies of which were duly served upon the parties, in which hefound that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce, within the meaning of Section8 (1) and (5) and Section 2 (6) and (7) of the Act. He recommendedthat the respondent cease and desist from such practices and that, uponrequest, it bargain collectively with the Union as the exclusive repre-sentative of the employees in its stereotype department.On.September 25, 1941, the respondent filed its exceptions to theIntermediate Report and on October 14, 1941, a brief in supportof said exceptions.On October 16, 1941, pursuant to notice, a hearingwas held before the Board at Washington, D. C., for the purpose oforal argument.The respondent was represented by counsel whoparticipated in the hearing.The Board has considered the brief andthe exceptions to the Intermediate Report and, except as they are con-sistent with the findings, conclusions, and order below, finds the ex-ceptions to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Lebanon News Publishing Company, is a Pennsyl-vania corporation, having its principal office and place of business in,Lebanon, Pennsylvania, where it is engaged in publishing and print-ing the Lebanon Daily News-Times, a daily newspaper, and theLebanon Semi-Weekly News, a semi-weekly newspaper. The respond-ent is also engaged in commercial job printing, at its Lebanon plant.In the publishing and printing of the aforesaid newspapers andin its commercial job printing, the respondent purchases the followingraw materials: news print, ink, metal, type, mats, and jobbing paper. (652,DECISIONSOF NATIONAL-LABOR RELATIONS BOARDFor the calendar year 1940, the respondent purchased raw materialscosting '$42,459.18, 60 per cent of which was purchased outside theCommonwealth of Pennsylvania and was transported into Pennsyl-vania from States of the United States other than Pennsylvania.The average circulation figures of the Daily News-Times and theSemi-Weekly News are as follows:Daily News-TimesSemi-WeeklyNewsFor the calendar year 1940-15,3012,500Of which the Pennsylvania distribution was in percent------------------9993And the out of State distribution was in percent--_-____________________16yThe respondent uses the facilities of the Associated Press and forthis purpose has three receiving machines and one combination send-ing and receiving machine at its Lebanon plant. In publishing andprinting the aforesaid newspapers the respondent uses syndicated mat-'ter furnished by King Features Syndicate, United Features Syndi-cate,McNaught Syndicate,- Western Newspaper Union, AssociatedPress, and uses 11 syndicated comic strips, all of which syndicatedInate'ial is received in Lebanon by the respondent from outsidePennsylvania.Both papers carry advertising material.For the year 1940, theLebanon Daily News-Times carried 4,465,552 advertising lines, with avalue of $185,409.76, and of these advertising lines, approximately 8per cent was placed with the respondent by companies operating inStates of the United States other than Pennsylvania.The LebanonSemi-Weekly News carried 319,984 advertising lines, with a value of'$6,703.98, and of these advertising lines approximately 1 per centoriginated in States of the United States other than Pennsylvania.The respondent contends that it is not within the jurisdiction of-the Act, particularly because of its small proportion of interstate busi-ness.In view of the respondent's purchase and receipt in interstatecommerce of substantial quantities of materials, the regular circula-tion of some of its newspapers out of the Commonwealth of Penn-sylvania, its membership in and use of the facilities of the Associated'Press, its use of syndicated material received from outside Pennsyl-vania, and its carrying of advertisements placed by concerns operatingoutside Pennsylvania, we find that the respondent is subject to theAct.'-'AssociatedPress V. N. L.R. B.,301 U S. 103;ThePressCo., Ina v N L. R. B.,118 F. (2d) 954, cert.den., 61 S Ct. 1118;N. L. R Bv.Fainblatt,306 U. S. 601;N. L. R. B. v. NewportNews Shipbuilding and Dry DockCo, 308 U S.241, aff'g as mod.101 F. (2d) 841(C.C.A. 4),and'aff'gMatter ofNewport News Shipbuilding and DryDock Co.andIndustrial Union,etc.,S N L R. B.866; NL. R.B. v. Suburban LumberCompany,121 F. (2d) 829(C. C. A. 3) ; N.L. R. Bv.CowellPortland Cement Company,108 F. (2d) 198(C. C A. 9). LEBANON NEWS PUBLISHING COMPANYII.THE LABOR ORGANIZATION INVOLVED659.Localtypers, affiliated with the American Federation of Labor, is a labor'organization admitting to membership employees of the respondent in,its stereotype department.III.THE UNFAIR LABOR PRACTICESThe refusal to bargain collectively; interference, restraint, and'coercion1.The appropriate unitThe complaint alleges that the employees of the respondent illits stereotype department constitute a unit appropriate for the pur-poses of collective bargaining.There are four employees in the de-partment, including two apprentices, one journeyman, and a foreman,all of whom are eligible to membership in the Union. In collectivebargaining with employers, the Union generally represents foremen ofstereotype departments.The respondent admits in its brief that thesefour employees at all times pertinent in this case constituted theappropriate unit.We find that the employees in the respondent's stereotype depart-ment, including the foreman, constituted at all times material herein,and that they now constitute, a unit appropriate for the purposes of col-lective bargaining with respect to wages, rates of pay, hours of em-ployment, and other conditions of employment, and that the said'unit insures to employees of the respondent the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuates the policies of the Act.2.Representation by the Union of a majority in the appropriate unitGeorge W. Davis, the president of the Union, started to organizethe employees in the respondent's stereotype department about De-cember 7, 1140.On December 10, three of the four employees therein,RichardW. Bentz, Paul Reed, and Richard N. Beard, executed adocument designating, the Union as their representative for the pur-poses of collective bargaining with the respondent, and authorizingthe Union to negotiate with respect to working conditions, and other-wise to represent them, said authorization to be irrevocable for aperiod of 1 year.Moreover, Beard was a member of the Union.Thus, on December 10, 1940, the Union represented a majority of theemployees in the stereotype department.22While James F. Lowry, the foreman, had been a member of the Union for many years,he was asked and refused to sign the above-mentioned authorization.We find it unneces. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that on December 10, 1940, and at all times thereafter,the Union was, and that it is, the duly designated representative ofamajority of the employees In the appropriate unit and that, byvirtue of Section 9 (a) of the Act, it was and is, the exclusive repre-sentative of all such employees for the purposes of collectivebargaining.33.The refusal to bargain ; interference, restraint, and coercionFollowing the designation of the Union as their representative byBentz, Reed, and Beard, Davis conferred on December 10, 1940, withSamuel Evans, the respondent's mechanical superintendent.Davisinformed Evans that he represented a majority of the employeesin the stereotype department, that he wanted to meet with Evans forthe purpose of negotiating a contract, and, when asked for proof thathe represented a majority of the employees, showed Evans the authori-zation of Bentz, Reed, and Beard.Davis and Evans agreed to meetagain on December 12.Conferences between representatives of the Union and of the re-spondent took place on December 12, 1940, on January 2 and 14, andon February 12, 20, and 26, 1941, but no satisfactory agreement be-tween the parties was reached.,During the period in which the conferences occurred, Evans en-gaged in behavior calculated to destroy the Union's majority.Thusat the December 12 and January 14 meetings Evans told Davis,in substance, that he could see no reason why the employees neededa union and that the respondent "could take care of their men with-out having the union."Moreover, on or about December 12, Bentz,Reed, and Lowry were called to Evans' office.4According to theuncontradicted testimony of Bentz, Evans inquired why the em-ployees had authorized the Union to negotiate for them, and thefollowing conversation then ensued: "He (Evans) wanted to knowwhy I did it and we had told him that we wanted to join thenary to decide whether, under these circumstances,his membership carried with it a grantof authority to act in his behalf.3 The respondent claims that by virtue of revocations of authority executed in February1941 by two of the employees in the appropriate unit, and by virtue of the results of apoll conducted by the respondent later in the same month,the Union's majority was dis-sipated and the respondent's obligation to bargain with it ceased.In view, however, ofour finding,below, that the revocations were induced by unfair labor practices and thatthe conduct of the poll was an unfair labor practice,the revocations and the election wereinefrective to impair the Union's status as statutory representative.'Bentz testified as follows :Q.How did you happen to go in together?A.Well, it was after work and we just went inThe way I understand,Mr. Evanswanted to talk to us. I think that is the way it is, I would not swear to itAlthough Bentz was not sure, it is evident from the nature of the conversation thatensued, as set forth in the text below,that it was Evans who wished to see these menrather than they who wished to see Evans. LEBANON NEWS PUBLISHING COMPANY655union and have a union card, and he says that he would like for usto sign off, drop this man (Davis) from bargaining for us and hewould write the American Publishing Company and find out whetherwe could not join the union through some other way ; . . . He saysthat he could not tell us to drop this man, it would be unfair laborpractice, but that is what he would like for us to do, . . . Andhe also mentioned that he could do as good as the-union."We findthat the respondent, by the foregoing acts of Evans, sought to inter-ferewith the union interests and activities of its employees, toundermine the. Union's authority, and to destroy its majority repre-sentation, and that the respondent thereby interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.Although on the afternoon of February 6, Bentz and Reed metwith Evans and Sansone, another representative of the respondent.The conversation with Evans, as related by Bentz without con-tradiction, is as follows :_Well, we went in there, after working hours, and we told himwe wanted to negotiate a contract for ourselves, that we werenot satisfied the way the union was going, they were goingtoo slow to suit us.We talked over a few matters there andhe says that-lie could not talk to us or give us any definiteanswer unless we dropped the union, signed off from the unionand he pulled out two papers from his desk, his files, and askedus whether we would sign them before he started to bargainwith us.The papers handed to Bentz and Reed purported to revoke theauthority previously given by them to the Union to representthem in collective bargaining.Bentz was reluctant to sign withoutconsulting Davis, but Evans insisted that the revocations be signedthat day.Bentz did sign the revocation the next morning beforea notary public employed by the respondent, paying him his notaryfee at Evans' suggestion because, "it would be better if we paid it,that it would not look so good for the News." Reed also signed,the revocation before the same notary on February 7, 1941.The circumstances under which these revocations were executedconvince us, and we find, that they were the result of the respondent'sunfair' labor practices.The respondent's preparation, beforehand,of revocation forms clearly evidences its plan to destroy the Union'smajority by inducing these employees to renounce it. In DecemberEvans had questioned Bentz and Reed about designating the Union'as their representative and had clearly indicated to them his wishthat they withdraw from the Union and deal directly with the 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent.In December and again in January Evans had madeclear to Davis that the respondent was opposed to representation ofits employees by the Union.On February 6 Evans, as a conditionprecedent to individual bargaining, repeated to Bentz and Reedhis desire that they abandon the Union.Upon all the evidence wefind that Bentz and Reed revoked their authorization of the Unionin response to Evans' desire that they do so, as expressed by him'in December and repeated in February.We find, as did, the TrialExaminer, that the respondent, by Evans' action in procuring therevocations, interfered with, restrained, and coerced, its employeesin the exercise of the rights guaranteed in Section 7 of the Act.The revocations executed by Bentz and Reed were received bythe "Union on February 8, 1941. Following their receipt, Davisand Donmoyer, the secretary-treasurer of the Union, went to Lebanonon February 12, 1941, to keep an appointment with Evans.Evansrefused to negotiate, basing his refusal upon the revocations, andindicated that he would not confer further without advice of counsel.On February 20, 1941, Davis came to Lebanon in response to acall from Bentz.Bentz on that day again affixed his signature to theoriginal authorization document after Davis had written thereon,"The above shall take effect Feb. 20, 1941, I hereby revoke the pre-vious statement sent by & signed by me on Feb. 7, 1941." Aftersecuring Bentz's signature, Davis at once sought a further conferencewith Evans.Davis told Evans that Bentz had re-signed, showedhim the authorization document, and stated that he, Davis, repre-sented three of the four men in the department, apparently referringto representation of Foreman Lowry, Bentz, and Beard.Evansreplied that he would have to talk to Foreman Lowry about thematter of the Union's representation of Lowry.Davis objected tosuch conduct on the part of Evans, and proposed that they meetagain on February 26, 1941, which date was later confirmed byEvans.At the final conference, held in Lebanon on February 26, 4941, inthe office of Clarence Becker, the respondent's attorney' Becker wastold that the Union represented a majority of the men and was shownthe authorization statement.By the time of this meeting, the Unionand the respondent had reached an agreement on clauses of a con-tract covering such matters, among others, as definition of parties,the date of the contract, lunch period, and overtime, as well as othermatters, but there had been no satisfactory settlement of the ques-tions relating to a closed shop, arbitration, wages, hours, holidays,and "struck work."During the conference, Becker suggested thatthe Union submit a revised contract embodying therein those clausesupon which agreement had been reached and the respondent's coun- LEBONAN NEWS PUBLISHING COMPANY657terproposals as to those matters affecting arbitration, wages, andhours.Becker's proposal,' however, would cover only Beard andLowry, since the respondent questioned the Union right to representall the men.Davis apparently did not agree to Becker's proposal.Becker further proposed that Evans conduct an inquiry the nextmorning, February-27, to determine whether the four men in thestereotype department wanted the Union, to represent them, andthat the following question in ballot form be submitted to each ofthe men :Do you wish to have Stereotypers and Electrotypers Union#107 of, Harrisburg, Pennsylvania, to represent you as bar-gaining agent with your employer, Lebanon News PublishingCompany, concerning wages, hours, and conditions of employ-ment ?Yes------No --------------------------Dayis. assented somewhat reluctantly to this procedure and, agreedwith Becker on the form of the ballot to be used.Becker, however,made it clear that he would advise that this poll be conducted whetheror not Davis consented.Becker advised Evans that if the results ofthe poll showed a majority in favor of the Union, the respondentwould bargain with it as the sole representative of the employeesbut that if the poll showed a lack of majority the respondent wouldbargain with Davis for the union members only.On February 27 Davis, pursuant to advice of counsel, objected to theconduct of this inquiry, and informed the respondent that if it per-sisted in holding the inquiry, he would file charges.Before dis-tribution of the ballots, one or more of the employees told Davis thatthey would prefer, a secret ballot.In the presence of Davis and San-sone,,Evans handed each of the four men a ballot in the,'form referredto above.Evans had been advised the previous afternoon by Beckerthat he was to refrain from ally anti-union conduct or statements andwas simply to submit the question to the men for their vote.Afterthe ballots had been distributed, Evans collected them and, aftercounting, informed Davis that two were unmarked and two employeeshad voted against union representation.Whereupon Davis and Evanswent to Becker's office, where the latter told Davis that, on the basisof the election, he would advise the respondent that the Union did notrepresent a majority of the employees.This was Davis' final meetingwith the respondent.The vote held in the plant on February 27 was a violation of the Act.An employer -conducted vote under the above circumstances, on the,question of whether employees desire a union to represent them in 658DECISIONSOF NATIONALLABOR RELATIONS BOARDcollective bargaining, is an act of interference with the Union's rightto bargain collectively.-'Regardless of the admonitions to Evans byBecker on the afternoon of February 26, we cannot consider withoutsignificance the presence of Sansone and Evans when the latter dis-tributed the ballots on the morning of February 27.Evans, in priorconversation with these employees, had indicated strongly his opposi-tion to the Union's representation.Moreover, his conduct in securingthe revocations of union authorization clearly, indicated his prefer-ence to have the men drop the Union and deal directly with him.Be-cause of this prior conduct and the supervisory positions of Evans andSansone the effect upon the employees of their presence must havebeen substantial, coming at a time when the Union was engaged inefforts to preserve its majority and to bargain collectively with therespondent.Evans' presence lent prestige to the suggestion inherentin the ballot that a vote against the Union would meet with the re-spondent's approval.The coercive effect of the election is furthershown in that space was left for the signatures of the employees.Wefind that the respondent, by conducting the inquiry of February 27,'interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.4.Concluding findings regarding the refusal to bargainWe have found that on and after December 10, 1940,' the Unionrepresented a majority of the respondent's employees in the appro-priate bargaining unit.While the respondent met with the Union onand after this date, and came to an agreement with it on some of thematters in the contract submitted by the Union, its negotiations inthese conferences were vitiated by the fact that it was at the same timeengaging in unfair labor practices calculated to destroy the majorityrepresentation of the Union.These practices brought about the revo-cations of February 7 and the respondent's destruction of the Union'smajority was as patently a refusal to bargain as would be a forthrightrefusal to meet-and negotiate.Conduct so inconsistent with the re-quirements of genuine collective bargaining constitutes a refusal tobargain within the meaning of Section 8 (5) of the Act.eThe respondent's conduct of the election in the plant on February27, under the circumstances, also constituted a refusal to bargainwith the Union.Despite it's assertion to the contrary, it could havehad no honest doubt on February 26 of the Union's majority.The6 SeeN. L. R B. V Remington Rand, Inc,94 F. (2d) 862(C. C. A. 2),cert den., 304U S 576; ofMatter of J.Wiss& Sons CompanyandUnited Electrical,Radio & MachineWorkers of America,12 N. L. R B 601,and cases cited in footnote 1 thereof.eMatterofChicagoApparatus CompanyandFederation of Architects,Engineers,Chemists and Technicians,Local107,12 N L. R.B. 1002, enf'd inN. L. R. B v. ChicagoApparatusCo., 116 F. (2d) 753(C. C. A. 7).9.a LEBONAN.NEWSPUBLISHING COMPANY659,only basis upon which the respondent could assert such a doubt wasthe revocations which resulted because of the respondent's own unfairlabor practices.Clearly, the respondent cannot advance the results,the Union.'Moreover, had the respondent any real doubt concerningtheUnion's representation, it might have refused to bargain untilThe Board had certified the Union. Instead, however, it conducted itsown election, which, as noted above, was necessarily coercive.We find that on February 6, 1941, when Evans induced Bentz andReed to revoke their authorizations.. of the Union, and at all timesthereafter, the respondent refused to bargain collectively with theUnion as the exclusive representative of its employees within theappropriate- unit, and that the respondent thereby interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Sectionent described in Section I above, have a close, intimate,'and substan-tial relation to trade, traffice, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.v.THE REMEDYWe have found that the respondent has engaged in unfair laborpractices by attempting to persuade its employees to abandon theUnion, by procuring revocations of its employees from the Union,by conducting an inquiry in its plant as to whether its employees de-sired the Union to represent it, and by refusing to bargain collectivelywith the Union.The course of the respondent's conduct discloses apurpose to defeat the self-organization of its employees.The unfairlabor practices found are closely related to the other unfair practicesproscribed by the Act and danger of their commission in the futuremay be anticipated from the course of the respondent's conduct inthe past.The preventive purposes of the Act would be thwartedunless such order as is entered herein is coextensive with the threat."We, therefore, shall order the respondent to cease and desist fromrefusing to bargain collectively with the Union, to cease and desistfrom in any other manner interfering with, restraining, or coercing7N. L. R B. v. Bradford Dyeing Ass'n,310 U. S. 318, reversing and remanding 106 F.(2d) 119(C. C. A. 1),vacating in part, and failing to enforce 4 N. L. R.B. 604."SeeN. L. R. B. v.Express PublishingCo., 312 U. S. 426. (660DECISIONS OF NATIONAL LABOR RELATIONS BOARDits employees in the exercise of the rights guaranteed in Section 7,of the Akct, and to take certain affirmative action which we find Will,effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entirejecord mn the case, the Board makes the following:CONCLUSIONS OF LAW1.Local Union #107 of International Stereotypers and Electro-ttypers, affiliated with the American Federation of Labor, is a labor,organization within the meaning of Section 2 (5) of the Act.2.The employees of the respondent's stereotype department, in-'cluding the foreman, constitute, and at all times material herein haveconstituted,aunit appropriate for the purposes of collectivelbargaiiling, within the meaning of Section 9 (b) of the Act.3.Local Union #107 of International Stereotypers and Electro-typers was on December 10, 1940, and at all times thereafter has been,the exclusive representative of all the employees in such unit for thepurposes of collective bargaining within the meaning of Section 9 (a)of the Aet.4.By refusing, on February 6, 1941, and at all times thereafter, tobargain collectively with Local Union #107 of International Stereo-typers and Electrotypers as the exclusive representative of its em-ployees in such unit, the respondent has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (5) ofthe Act.5.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 _(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c), of the National Labor Rela-tions. Act, the National Labor Relations Board hereby orders thatLebanon News Publishing Company, Lebanon, Pennsylvania,and itsofficers,agents,successors, and assigns,shall:1.Cease and desist from :(a)Refusing to bargain collectivelyWithLocal Union#107 of In-ternational Stereotypers and Electrotypers,affiliated with the Ameri-can Federation of Labor, as 'the exclusive representative of the,employees of its stereotype department, including the foreman, in LEBONAN NEWS PUBLISHINGCOMPANY661respect to rates of pay, wages, hours of employment, and other con-ditions of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining and other mutualaid and protection as guaranteed in Section 7-of the National LaborRelations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with Local Union #107of International Stereotypers and Electrotypers, affiliated with theAmerican Federation of Labor, as the exclusive representative of theemployees of the respondent's stereotype department, including itsforeman, in respect to rates of pay, wages, hours of employment, andother conditions of employment;(b) Immediately post notices in conspicuous places, throughout itsplant and maintain such notices for a period of at least sixty (60)consecutive days from the date of posting, stating : (1) that the re-spondent will not engage in the conduct from which it is orderedto cease and desist in paragraphs 1 (a) and (b) of this Order; and(2) that the respondent will take the affirmative action set forth inparagraph 2 (a) of this Order;(c)'Notify the Regional Director for the Fourth Region (Phila-delphia, Pennsylvania), in writing, within ten (10) days from thedate of this Order, what steps the respondent has taken to complyherewith.433257-42-voL. 37-43